Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 7, 11-12, 14 and 15 of U.S. Patent No. 11,078,353. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, Patented claim 2 recites a composition with the same amounts of polypropylene, polyolefin elastomer and additive component.  The patented claim recites 0.01 to 10 wt% (which falls within the claimed range) of a polyacetoacetate.  The compound has an acetoacetyl (acetoacetate) group and is attached to a polymer backbone, thus is an acetoacetyl functional polymer.  All limitations are met.
As to claim 6, see patented claim 7.  
As to claim 7, the composition has less than 0.01 mg/m3 formaldehyde in accordance with the VOC test method.  See patented claim 11.  While the formaldehyde measured under formaldehyde abatement test is not recited, the composition and all other properties are the same.  Including that the formaldehyde can be within the claimed range under the VOC test.  Therefore, it is reasonable to take the position that the claimed property would naturally flow from the patented composition, especially when the formaldehyde content under the VOC test is below 0.01.  
As to claim 8, see patented claim 11, wherein the acetaldehyde is less than 0.010 mg/m3.  
As to claim 9, see patented claim 11, wherein the acrolein is is less than 0.01 mg/m3.  
As to claim 10, see patented claim 11, wherein the formaldehyde is less than 0.01 mg/m3 the acetaldehyde is less than 0.01 mg/m3 and the acrolein is less than 0.01 mg/m3.  
As to claim 11, see patented claim 12 with a flex modulus of greater than 1700 and a flexural yield strength greater than 30 Mpa.  
As to claim 12, see patented claim 12 with a flex modulus of greater than 1700 and a tensile yield strength greater than 20 Mpa.  
As to claim 13, the impact strength at 23 is greater than 31 and at -30 it is greater than 4.20.  
As to claim 14, see patented claim 14.  
As to claim 15, see patented claim 15.  


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

US 20160333174 and US 2011/0060085 teach compositions comprising polypropylene and polyolefin elastomers and generally embraces reducing VOC emissions.  However, it is silent on the claimed acetoacetate functional polymer.

US 2012/0148858 teaches compositions comprising acetoacetate functional polymers for aldehyde abatement.  However, there is no motivation are suggestion to utilize the coating composition with polyolefin compositions.

The coating compositions US 2012/0148858 have unsaturated monomers, while US 20160333174 and US 2011/0060085 do not contain monomers and are for moldings not coatings.  


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764